         Case 1:19-cv-03572-LTS Document 18 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SMITH,

                                   Plaintiff,
                                                                   19-CV-3572-LTS
                       -against-

 UNITED STATES MARSHALS SERVICE,

                                   Defendant.


                                                 ORDER

       For the reasons stated in the Court’s January 8, 2020, sealed order, docket entries

numbered 1 to 8 have been sealed and this case is captioned as set forth above.



       SO ORDERED.

Dated: New York, New York
       June 17, 2020

                                                             /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge


Copy mailed to:
Plaintiff John Smith




ORD RE SEALED ENTRIES.DOCX                       VERSION JUNE 17, 2020                       1
